Exhibit 10.16

KRAFT FOODS GROUP, INC.

2012 PERFORMANCE INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

KRAFT FOODS GROUP, INC., a Virginia corporation (the “Company”), hereby grants
to the employee (the “Employee”) named in the Award Statement attached hereto
(the “Award Statement”) as of the date set forth in the Award Statement (the
“Award Date”) pursuant to the provisions of the Kraft Foods Group, Inc. 2012
Performance Incentive Plan (the “Plan”) a Restricted Stock Unit Award (the
“Award”) with respect to the number of shares (the “Restricted Shares”) of the
Common Stock of the Company (the “Common Stock”) set forth in the Award
Statement, upon and subject to the restrictions, terms and conditions set forth
below (including the country-specific terms set forth in the attached Appendix
A), in the Award Statement and in the Plan. Capitalized terms not otherwise
defined in this Global Restricted Stock Unit Agreement (the “Agreement”) have
the meaning set forth in the Plan.

1. Restrictions. Subject to Section 2 below, the restrictions on the Restricted
Shares shall lapse and the Restricted Shares shall vest on the Vesting Date
shown in the Award Statement (the “Vesting Date”), provided that the Employee
remains an active employee of the Kraft Foods Group (as defined below in
Section 18) during the entire period commencing on the Award Date and ending on
the Vesting Date.

2. Termination of Employment Before Vesting Date. In the event of the
termination of the Employee’s employment with the Kraft Foods Group prior to the
Vesting Date due to death or Disability (as defined below in Section 18) or upon
the Employee’s Normal Retirement (as defined below in Section 18), the
restrictions on the Restricted Shares shall lapse and the Restricted Shares
shall become fully vested on the date of death, Disability, or Normal
Retirement.

If the Employee’s employment with the Kraft Foods Group is terminated for any
reason other than death, Disability, or Normal Retirement prior to the Vesting
Date, including any termination of employment caused directly or indirectly by
the Company or a subsidiary or affiliate (even if such termination constitutes
unfair dismissal under the employment laws of the country where the Employee
resides or if the Employee’s termination is later determined to be invalid and
his or her employment is reinstated), the Employee shall forfeit all rights to
the Restricted Shares. Notwithstanding the foregoing, upon the termination of an
Employee’s employment with the Kraft Foods Group, the Committee may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Restricted Shares.

For purposes of this Agreement, the Employee’s employment shall be deemed to be
terminated (i) when he or she is no longer actively employed by the Kraft Foods
Group (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Employee is employed or the terms of Employee’s employment agreement, if any),
and (ii) when he or she is no longer actively employed by a corporation, or a
parent or subsidiary thereof, substituting a new right for these Restricted
Shares (or assuming these Restricted Shares) in connection with a merger,
consolidation, acquisition of property or stock, separation, split-up
reorganization or liquidation (the “Termination Date”). Unless otherwise
determined by the Committee a leave of absence shall not constitute a
termination of employment. The Committee shall have the exclusive discretion to
determine when the Employee is no longer actively employed and the Termination
Date for purposes of this Agreement.

3. Voting and Dividend Rights. The Employee does not have the right to vote the
Restricted Shares or receive dividends prior to the date, if any, such
Restricted Shares are paid to the Employee in the form of Common Stock pursuant
to the terms hereof. However, the Employee shall

 

1



--------------------------------------------------------------------------------

receive cash payments (less applicable Tax-Related Items (as defined below)
withholding) in lieu of dividends otherwise payable with respect to shares of
Common Stock equal in number to the Restricted Shares that have not been
forfeited. Such payments will be made (by regularly scheduled payroll or
otherwise) as soon as practicable on or after the date on which such dividends
are paid (and in no event later than 30 days after the date on which such
dividends are paid).

4. Transfer Restrictions. This Award and the Restricted Shares are
non-transferable and may not be assigned, hypothecated or otherwise pledged and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Restricted Shares shall
be forfeited. These restrictions shall not apply, however, to any payments
received pursuant to Section 7 below.

5. Withholding Taxes. The Employee acknowledges that, regardless of any action
taken by the Company or, if different, the Employee’s employer (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Employee’s participation in the Plan and legally applicable to the Employee
(“Tax-Related Items”), is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Employee
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
payment of the Award, the receipt of any dividends or cash payments in lieu of
dividends, or the subsequent sale of shares of Common Stock; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Restricted Shares to reduce or eliminate the Employee’s liability
for Tax-Related Items or achieve any particular tax result. Further if the
Employee becomes subject to any Tax-Related Items in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, the
Employee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for (including report)
Tax-Related Items in more than one jurisdiction.

The Company may refuse to issue or deliver shares of Common Stock upon vesting
of the Restricted Shares if Employee fails to comply with his or her Tax-Related
Items obligations or the Company has not received payment in a form acceptable
to the Company for all applicable Tax-Related Items, as well as amounts due to
the Company as “theoretical taxes”, if applicable, pursuant to the then-current
international assignment and tax and/or social insurance equalization policies
and procedures of the Kraft Foods Group, or arrangements satisfactory to the
Company for the payment thereof have been made.

In this regard, the Employee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Employee, to withhold all applicable Tax-Related Items legally due by the
Employee and any theoretical taxes from the Employee’s wages or other cash
compensation paid by the Company and/or the Employer or from proceeds of the
sale of the shares of Common Stock issued upon vesting of the Restricted Shares.
Alternatively, or in addition, the Company may (i) deduct the number of
Restricted Shares having an aggregate value equal to the amount of Tax-Related
Items and any theoretical taxes due from the total number of Restricted Shares
awarded, vested, paid or otherwise becoming subject to current taxation;
(ii) instruct the broker whom it has selected for this purpose (on the
Employee’s behalf and at the Employee’s direction pursuant to this
authorization) to sell any shares of Common Stock that the Employee acquires
upon vesting of the Restricted Shares to meet the Tax-Related Items withholding
obligation and any theoretical taxes, except to the extent that such a sale
would violate any U.S. Federal Securities law or other applicable law; and/or
(iii) satisfy the Tax-Related Items and any theoretical taxes arising from the
granting or vesting of this Award, as the case may be, through any other method
established by the Company. Notwithstanding the foregoing, if the Employee is
subject to the short-swing profit rules of Section 16(b) of the Exchange Act,
the

 

2



--------------------------------------------------------------------------------

Employee may elect the form of withholding in advance of any Tax-Related Items
or any theoretical taxes withholding event and in the absence of the Employee’s
election, the Company will withhold in Restricted Shares upon the relevant
withholding event or the Committee may determine that a particular method be
used to satisfy any required withholding. If the obligation for Tax-Related
Items and/or any theoretical taxes is satisfied by withholding in Restricted
Shares, for tax purposes, the Employee is deemed to have been issued the full
number of shares underlying the Award, notwithstanding that a number of
Restricted Shares are held back solely for the purpose of paying the Tax-Related
Items and/or any theoretical taxes due as a result of any aspect of the
Employee’s participation in the Plan.

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items or theoretical taxes by considering applicable minimum
statutory withholding amounts (in accordance with Section 13(d) of the Plan) or
other applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Restricted Shares, for tax purposes, the Employee is
deemed to have been issued the full number of shares of Common Stock underlying
the Award, notwithstanding that a number of Restricted Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Employee’s participation in the Plan.

Finally, the Employee agrees to pay to the Company or the Employer any amount of
Tax-Related Items and any theoretical taxes that the Company or the Employer may
be required to withhold or account for as a result of the Employee’s
participation in the Plan that cannot be satisfied by the means previously
described.

6. Death of Employee. If any of the Restricted Shares shall vest upon the death
of the Employee, any Common Stock received in payment of the vested Restricted
Shares shall be registered in the name of and delivered to the estate of the
Employee.

7. Payment of Restricted Shares. Each Restricted Share granted pursuant to this
Award represents an unfunded and unsecured promise of the Company to issue to
the Employee, on or as soon as practicable, but not later than 30 days, after
the date the Restricted Share becomes fully vested pursuant to Section 1 or 2
and otherwise subject to the terms of this Agreement (including the
country-specific terms set forth in Appendix A to this Agreement), the value of
one share of the Common Stock. Except as otherwise expressly provided and
subject to the terms of this Agreement (including Appendix A hereto), such
issuance shall be made to the Employee (or, in the event of his or her death to
the Employee’s estate or beneficiary as provided above) only in the form of
shares of Common Stock as soon as practicable following the full vesting of the
Restricted Share pursuant to Section 1 or 2.

8. Special Payment Provisions. Notwithstanding anything in this Agreement to the
contrary, if the Employee (i) is subject to U.S. Federal income tax on any part
of the payment of the Restricted Shares, (ii) is a “specified employee” within
the meaning of Section 409A(a)(2)(B) of the Internal Revenue Code (the “Code”),
and (iii) will become eligible for Normal Retirement (A) for Restricted Shares
with a Vesting Date between January 1 and March 15, before the calendar year
preceding the Vesting Date and (B) for Restricted Shares with a Vesting Date
after March 15, before the calendar year in which such Vesting Date occurs, then
any payment of Restricted Shares under Section 7 that is on account of his
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code shall be delayed until six months following such separation from service.
In addition, if such an Employee is not vested in his Restricted Shares, and the
Employee (i) becomes eligible for Normal Retirement while employed by a
subsidiary or affiliate of the Company that would not be a “service recipient”
with respect to the Award within the meaning of the regulations under
Section 409A of the Code or (ii) becomes eligible for Normal Retirement and
subsequently transfers to a subsidiary or affiliate of the Company that would
not be a “service recipient” with respect to the Award within the meaning of the
regulations under Section 409A of the Code, then the Employee’s Restricted
Shares shall be paid to

 

3



--------------------------------------------------------------------------------

the Employee at such time in accordance with Section 7 (based on the value of
shares of Common Stock at the time of payment), subject to a six-month delay
from the date treated as a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code.

9. Original Issue or Transfer Taxes. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in Section 5.

10. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith. To the extent any
provision of this Agreement is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. The Employee hereby acknowledges
receipt of a copy of the Plan.

11. Award Confers No Rights to Continued Employment. Nothing contained in the
Plan shall give any employee the right to be retained in the employment of the
Kraft Foods Group or affect the right of any such employer to terminate any
employee.

12. Nature of Grant. In accepting the Restricted Shares, the Employee
acknowledges, understands, and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the award of Restricted Shares is voluntary and occasional and does not
create any contractual or other right to receive future Awards of, or benefits
in lieu of Restricted Shares, even if Restricted Shares have been awarded in the
past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Committee;

(d) the Employee’s participation in the Plan is voluntary;

(e) the Restricted Shares and the shares of Common Stock subject to the
Restricted Shares are not intended to replace any pension rights or
compensation;

(f) the Award of Restricted Shares and the shares of Common Stock subject to the
Restricted Shares and the income and the value of the same are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension, retirement or welfare benefits;

(g) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Shares resulting from the termination of the
Employee’s employment by the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Employee is employed or the terms of his or her
employment agreement, if any), and in consideration of the Award to which the
Employee is otherwise not entitled, the Employee irrevocably agrees never to
institute any claim against the Company, any of its subsidiaries or affiliates,
or the Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, its subsidiaries and affiliates, and the Employer from any
such claim; if,

 

4



--------------------------------------------------------------------------------

notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Employee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

(i) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan or Employee’s acquisition or sale of the underlying shares of Common Stock;

(j) the Employee is hereby advised to consult with the Employee’s own personal
tax, legal and financial advisors regarding the Employee’s participation in the
Plan before taking any action related to the Plan;

(k) the award of Restricted Shares and the benefits evidenced by this Agreement
do not create any entitlement, not otherwise specifically provided for in the
Plan or determined by the Company in its discretion, to have the Restricted
Shares or any such benefits transferred to, or assumed by, another company, or
to be exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Company’s Common Stock; and

(l) the following provisions apply only if the Employee is providing services
outside the United States:

(A) the Restricted Shares and the shares of Common Stock subject to the
Restricted Shares are not part of normal or expected compensation or salary for
any purpose; and

(B) neither the Company, the Employer nor any member of the Kraft Foods Group
shall be liable for any foreign exchange rate fluctuation between the Employee’s
local currency and the United States Dollar that may affect the value of the
Restricted Shares or any shares of Common Stock delivered to the Employee upon
vesting of the Restricted Shares or of any proceeds resulting from the
Employee’s sale of such shares.

13. Data Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement (“Data”) by and among, as necessary
and applicable, the Employer, the Company and its subsidiaries or affiliates for
the exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan.

The Employee understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, and job title, any shares of stock or directorships held in the
Company, and details of the Restricted Shares or any other entitlement to shares
of Common Stock, canceled, vested, unvested or outstanding in the Employee’s
favor, for the purpose of implementing, administering and managing the Plan.

Employees residing outside the U.S. should understand the following: Data will
be transferred to UBS Financial Services (“UBS”), or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Employee understands that Data may also be transferred to the
Company’s independent registered public accounting firm, PricewaterhouseCoopers
LLP, or such other public accounting firm that may be engaged by the Company in
the future. The Employee

 

5



--------------------------------------------------------------------------------

understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Employee’s country. The
Employee understands that if he or she resides outside the United States, the
Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Employee’s local human resources
representative. The Employee authorizes the Company, UBS and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Employee’s participation in the
Plan. The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that if he or she resides outside the United
States, the Employee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Employee’s local human resources representative.
Further, the Employee understands that the Employee is providing the consents
herein on a purely voluntary basis. If the Employee does not consent, or if the
Employee later seeks to revoke his or her consent, the Employee’s employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Employee’s consent
is that the Company would not be able to grant the Employee Restricted Shares or
other equity awards or administer or maintain such awards. Therefore, the
Employee understands that refusing or withdrawing his or her consent may affect
the Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that he or she may contact the Employee’s local human
resources representative.

14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or request the Employee’s consent to participate in
the Plan by electronic means. The Employee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

15. Language. If the Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different from the English version, the
English version will control.

16. Interpretation. The Committee shall have the right to resolve all questions
which may arise in connection with the Award, including whether the Employee is
no longer actively employed. Any interpretation, determination or other action
made or taken by the Committee regarding the Plan or this Agreement shall be
final, binding and conclusive. This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall acquire any rights hereunder in accordance with this
Agreement, the Award Statement or the Plan.

17. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof. This Agreement shall be interpreted and construed in a manner that
avoids the imposition of taxes and other penalties under Section 409A of the
Code, if applicable. Notwithstanding the foregoing, under no circumstances shall
any member of the Kraft Foods Group be responsible for any taxes, penalties,
interest or other losses or expenses incurred by the Employee due to any failure
to comply with Section 409A of the Code.

18. Miscellaneous. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock

 

6



--------------------------------------------------------------------------------

split, split-up, spin-off, issuance of rights or warrants or other similar
transaction or event affecting the Common Stock after the date of this Award,
the Committee shall make adjustments to the number and kind of shares of Common
Stock subject to this Award, including, but not limited to, the substitution of
equity interests in other entities involved in such transactions, to provide for
cash payments in lieu of Restricted Shares, and to determine whether continued
employment with any entity resulting from such a transaction will or will not be
treated as continued employment with any member of the Kraft Foods Group, in
each case subject to any Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment, in circumstances that constitute a “separation from service”
for purposes of Section 409A of the Code, under a pension plan of the Kraft
Foods Group or under an employment contract with any member of the Kraft Foods
Group, on or after the date specified as the normal retirement age in the
pension plan or employment contract, if any, under which the Employee is at that
time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension benefits
under such plan or contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). In any case in which (i) the meaning of “Normal Retirement” is
uncertain under the definition contained in the prior sentence, an Employee’s
termination shall be treated as Normal Retirement as the Committee, in its sole
discretion, deems equivalent to retirement. As used herein, “Kraft Foods Group”
means Kraft Foods Group, Inc. and each of its subsidiaries and affiliates. For
purposes of this Agreement, (x) a “subsidiary” includes only any company in
which the applicable entity, directly or indirectly, has a beneficial ownership
interest of greater than 50 percent and (y) an “affiliate” includes only any
company that (A) has a beneficial ownership interest, directly or indirectly, in
the applicable entity of greater than 50 percent or (B) is under common control
with the applicable entity through a parent company that, directly or
indirectly, has a beneficial ownership interest of greater than 50 percent in
both the applicable entity and the affiliate.

19. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
settlement of the Restricted Shares prior to the completion of any registration
or qualification of the shares of Common Stock under any local, state, federal
or foreign securities or exchange control law or under rulings or regulations of
the Commission or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Employee understands that the Company is under no obligation to register or
qualify the shares of Common Stock with the Commission or any state, provincial
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, the
Employee agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Employee’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares of Common
Stock.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

 

7



--------------------------------------------------------------------------------

22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan, on the
Restricted Shares and on any shares of Common Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with laws in the country where the Employee resides regarding the
issuance of shares of Common Stock, or to facilitate the administration of the
Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

23. Appendix A. Notwithstanding any provisions in this Agreement, the Restricted
Shares shall be subject to any special terms set forth in the Appendix A to this
Agreement for Employee’s country. Moreover, if Employee relocates to one of the
countries included in the Appendix, the special terms for such country will
apply to Employee, to the extent the Company determines that the application of
such terms is necessary or advisable for legal or administrative reasons. The
Appendix A constitutes part of this Agreement.

24. Waiver. The Employee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Employee or any other participant of the Plan.

IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of             , 2012.

 

KRAFT FOODS GROUP, INC. Diane Johnson May Executive Vice President, Human
Resources

 

8



--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS OF THE

KRAFT FOODS GROUP, INC.

2012 PERFORMANCE INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

TERMS AND CONDITIONS

This Appendix A includes additional terms and conditions that govern the
Restricted Shares granted to the Employee under the Plan if he or she resides in
one of the countries listed below at the time of grant. Certain capitalized
terms used but not defined in this Appendix A have the meanings set forth in the
Plan and/or the Agreement.

NOTIFICATIONS

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Employee should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, and other laws in effect in the respective countries as of June 2012.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Employee not rely on the information in this
Appendix A as the only source of information relating to the consequences of his
or her participation in the Plan because the information may be out of date at
the time the Restricted Shares vest or the Employee sells shares of Common Stock
acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Employee’s particular situation, and the Company is not in a
position to assure the Employee of a particular result. Accordingly, the
Employee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Employee’s situation.

***

Finally, if the Employee is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after the
Restricted Shares are granted or is considered a resident of another country for
local law purposes, the notifications contained herein may not be applicable to
the Employee, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply to the Employee.

CANADA

TERMS AND CONDITIONS

Form of Settlement. Restricted Shares granted to employees resident in Canada
shall be paid in shares of Common Stock only.

Termination of Employment Before Vesting Date. This provision supplements
Section 2 of the Agreement:

Unless otherwise determined by the Committee, the Employee shall not be
considered actively employed during any notice period or period of pay in lieu
of such notice required under any applicable law,

 

9



--------------------------------------------------------------------------------

including Canadian provincial employment law (including but not limited to
statutory law, regulatory law and/or common law), or under any employment
agreement. The Committee shall have the exclusive discretion to determine when
the Employee is no longer actively employed and the Termination Date for
purposes of this Agreement.

The following provisions apply for Employees resident in Quebec:

Data Privacy Notice and Consent. This provision supplements Section 13 of the
Agreement:

The Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Employee further authorizes the Company and any subsidiary or affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. The Employee further authorizes the Company and any subsidiary or
affiliate to record such information and to keep such information in his or her
employee file.

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including this Appendix A, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.

NOTIFICATIONS

Securities Law Information. Upon issuance of the shares of Common Stock subject
to the vested Restricted Shares, the Employee is permitted to sell shares of
Common Stock acquired under the Plan through the designated broker appointed
under the Plan, if any, provided that the sale of shares of Common Stock takes
place outside of Canada through the facilities of a stock exchange on which the
shares are listed (i.e., the NASDAQ Global Select Market).

UNITED STATES

NOTIFICATIONS

Exchange Control Information. United States persons who have signature or other
authority over, or a financial interest in, bank, securities or other financial
accounts outside of the United States (including a non-U.S. brokerage account
holding the shares of Common Stock or proceeds from the sale of shares of Common
Stock) must file a Foreign Bank and Financial Accounts Report (“FBAR”) with the
United States Internal Revenue Service each calendar year in which the aggregate
value of the accounts exceeds $10,000. The FBAR must be on file by June 30 of
each calendar year for accounts held in the previous year which exceed the
aggregate value.

 

10